Name: Decision (EU) 2018/1309 of the European Parliament of 18 April 2018 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2016, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2018-10-03

 3.10.2018 EN Official Journal of the European Union L 248/1 DECISION (EU) 2018/1309 OF THE EUROPEAN PARLIAMENT of 18 April 2018 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2016, Section I  European Parliament THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2016 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2016 (COM(2017) 365  C8-0248/2017) (2),  having regard to the report on budgetary and financial management for the financial year 2016, Section I  European Parliament (3),  having regard to the Internal Auditors annual report for the financial year 2016,  having regard to the Court of Auditors annual report on the implementation of the budget for the financial year 2016, together with the institutions replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2016, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to the Bureau decision of 16 June 2014 on the Internal Rules on the implementation of the European Parliaments budget (7), and in particular Article 22 thereof,  having regard to Rule 94 and Rule 98(3) of, and Annex IV to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0105/2018), A. whereas the President adopted Parliament's accounts for the financial year 2016 on 28 June 2017; B. whereas the Secretary-General, as principal authorising officer by delegation, certified, on 10 July 2017, his reasonable assurance that the resources assigned for Parliament's budget have been used for their intended purpose, in accordance with the principles of sound financial management and that the control procedures established give the necessary guarantees concerning the legality and regularity of the underlying transactions; C. whereas Article 166(1) of Regulation (EU, Euratom) No 966/2012 requires each Union institution to take all appropriate steps to act on the observations accompanying the Parliaments discharge decision; 1. Grants its President discharge in respect of the implementation of the budget of the European Parliament for the financial year 2016; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part of it to the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ L 48, 24.2.2016. (2) OJ C 323, 28.9.2017, p. 1. (3) OJ C 266, 11.8.2017, p. 1. (4) OJ C 322, 28.9.2017, p. 1. (5) OJ C 322, 28.9.2017, p. 10. (6) OJ L 298, 26.10.2012, p. 1. (7) PE 422.541/Bur.